UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6748


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL F. HARRIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Henry E. Hudson, District
Judge. (3:12-cr-00170-HEH-RCY-1; 3:15-cv-00325-HEH)


Submitted:   November 22, 2016            Decided:   November 29, 2016


Before DIAZ and THACKER, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Michael F. Harris, Appellant Pro Se. Jessica D. Aber, OFFICE OF
THE UNITED STATES ATTORNEY, Michael Ronald Gill, Gurney Wingate
Grant, II, Laura Colombell Marshall, Assistant United States
Attorneys, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Michael F. Harris seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2255 (2012) motion.       The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.    28 U.S.C. § 2253(c)(1)(B) (2012).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”          28 U.S.C.

§ 2253(c)(2) (2012).   When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment

of the constitutional claims is debatable or wrong.          Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003).   When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion

states a debatable claim of the denial of a constitutional right.

Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Harris has not made the requisite showing.       Accordingly, we deny

a   certificate   of   appealability,   deny    Harris’   motion   for

resettlement, and dismiss the appeal.          We dispense with oral

argument because the facts and legal contentions are adequately




                                 2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3